Zimbra                                                                               https:/lmail.jacksonnj.net/h/printmessage?id~2ffcb394-c6d8-43e7-a...
»>
>>> Sincer:ely,
>>> Kelly Kanis
>>>-
>>> <IMG 4523.JPG>
>»
>»
>»
>>> <IMG 4524.JPG>
»>
>>>
»>
>>> Sent from my iPhone
»>
>»




                                                                                             Case 3:17-cv-03226-MAS-DEA Document 55-40 Filed 09/06/19 Page 1 of 7 PageID: 1271
»>
»>
Re: Public property?
-----------······--~
From : Optimum <kamkanis@optonline.net>                                                                           Tue, May 09, 2017 05:00 PM
Subject : Re: Public property?
To: councilmannixon@jacksontwpnj.net, Michael Reina <mikereina@jacksontwpnj.net>,
councilmanbressi@jacksontwpnj.net, councilmancalogero@jacksontwpnj.net,
councilmanmartin@jacksontwpnj.net, annieup@jacksontw"pnj.net
Hello, again!
Just wondering when this will be enforced dr1U when the poles and wires will be taken down.
Thank you.
Sent from my iPhone
On Apr 25, 2017, at 5:50 PM, Optimum <kamkanis@optonHne.net> wrote:
Thank you! This is great news. Hopefully all requests to construct these poles will be denied.
Kelly Kanis
Sent from my iPhone
Begin forwarded message:
From: Optimum <kamkanis@opton!ine.net>
Date: April 25, 2017 at 5:48:41 PM EDT
To: Kenneth Pieslak <kpieslak@jacksontwpnj.net>
Subject: Re: Public property?
This is great! Thank you for sharing! My only hope NOW is that the township does not give consent to any individuals
who ask to put up these poles in the ROW.
Sent from my iPhone
On Apr 25, 2017, at 4:38 PM, Kenneth Pieslak <kpieslak(tiljacksontwpnj.net> wrote:
Ms. Kanis:
After much research the Township Attorney has provided us with legal guidance/direction as follows:
Jackson Township Ordinance 372~8 prohibits the obstruction of streets:
No person shall encumber or obstruct any street or public place with any article or thing whatsoever
unless permission has first been obtained in writing from the Township Curnrnillee of the Township of
Jackson.
Placement of a pole in the municipal ROW requires municipal consent The poles constitute an obstruction
and violate 372-8 and violations as set in 372~ 10 may be issued:
Any person who shall violate any of the terms or provisions of this article shall be subject to a penalty of
15of31                                                                                                                                          1112/2017, 2:46 PM
TWP000300
Zimbra                                                                https://mail.jacksonnj.net/h/printrnessage?id~2ft"cb394-c6d8-43e7-a
i
not less than $100 and not to exceed $2000 or imprisonment for a term not to exceed 90 days, or both, in
the discretion of the Judge before whom such conviction may be had,
This prohibition applies tu d!I ul.J~lruc.Uons in the right of way and should be uniformly applied throughout
the Township, to include other obstructions such as basketball nets that are placed in the right of way
without permission.
We will begin enforcing this as outlined. If you have any other questions, please let me know.
Kenneth J. Pieslak
Code Compliance Supervisor
Jackson Township
95 W. Veterans Hwy., Jackson, NJ 08527
732.928.1200 ext. 1231
732.833.0603 (fax)
From: "Optimum" <kamkanis@optonline.net>
To: "Helene Schlegel" <hschlegel@jacksontwpnj.net>




                                                                                             Case 3:17-cv-03226-MAS-DEA Document 55-40 Filed 09/06/19 Page 2 of 7 PageID: 1272
Cc: "Jeff Purpura" <jpurpuro@jacksontwpnj.net>, "Kenneth Pieslak" <kpieslak(Wjacksontwpnj,net>,
councilmannixon@jacksontwpnj.net, "Michael Reina" <mikereina@jacksontwpnj.net>,
counci!ma nca loqero(oljacksontwpnj, net, councilmanma rtin@jacksontwpnj. net,
councilmanbressi@jacksontwpnj.net, annieup@jacksontwpnj.net, "Jean Cipriani" <jlc@qm-law.net>
sent: Monday, April 24, 2017 8:58:45 PM
Subject: Re: Public property?
Thank you so much for clarifying that for me. I didn't know how it worked. Hopefully this will be solidified
and tightened up, so that when the township denies such requests, the code will be
all that's needed for denial.
Sent from my iPhone
On Apr 24, 2017, at 7:26 PM, Helene Schlegel <hschlegel@jacksontwpnj.net> wrote:
Dear Ms. Kanis,
I understand your frustration with receiving conflicting information. This appears to be a
complex subject and there sePm!s to be a variety of interpretations.
The two departments (code and zoning) deal with two separate areas within our code. This
matter is unfortunately not clear cut as we would like. After gathering the legal information, it
appears that this in not a zoning issue identified within land use law, but rather a code issue as
the property owner, according to legal council, would need the Township's consent to put them
in the right of way.
We are requesting that our Township Attorney provide us with previous legal decisions
regarding these wires that will provide a firm answer th<lt we can solidly defend.
Respectfully,
Helene Schlegel, MS, MPP, CPM
Business Administrator
Jackson Township
95 West Veterans Highway
Jackson, NJ 08527
732-928-1200 ext. 1210
CONFIDENTIALITY NOTICE: Thi~ electronic message contains information from the Jackson
16 of3 l                                                                                                                   11/2/2017, 2:46 PM
TWP000301
Zimbra                                                        bttps ://mail.jacksonnj. net/h/printmessage?id~2ffcb3 94-c6d8-4 3 e7 -a ...
Township Mayor's office. This email and any files attached may contain confidential information
that is legally privileged. If you are not the intended recipient, or a person responsible for
delivering it, you are hereby notified that any DISCLOSURE, COPYING, DISTRIBUTION or use
of any information contained in or attached to this transmission is STRICTLY PROHIBITED. If
you have received this transmission in error, please forward same to sender and destroy the
original transmission and its attachments without reading or saving in any manner.
On Apr 24, 2017, at 4:57 PM, Optimum <kamkanis@optonline.net'> wrote:
Thank you for your response. I'm just not clear as I've gotten conflicting messages
from the township. One (from code) that is is enforceable and one (from planning
and zoning) that it is not. Please clarity.
Thank you.
Sent from my iPhonc
On Apr 24, 2017, at 4:24 PM, Jeff P11rpuro <jpurpuroi:Bljacksootwnni net> wrote:
Hello,
As l've had a few days to, again, resedrch our codes and regulations, I




                                                                                             Case 3:17-cv-03226-MAS-DEA Document 55-40 Filed 09/06/19 Page 3 of 7 PageID: 1273
literally went through page by page of our Administrative codes
( essentially enforced by Code Enforcement) and the Land Use and
Development Regulations (Chapter 244 that is my responsibility),
chapter 244 specifically speaks to buffers, Pasements, yard areas, open
spaces, sight triangles and U1e like, but only deals with all improvements
on one's property. So if I were to ask for these wires to be removed, I'd
have no black and white codes to cite.
Our sign ordinance (244-207) notes that signs cannot be installed within
the right-of-way, our fence ordinance (244-190) says no fencing or walls
may be installed w/in the right-of-ways, but except for 244-219 "Utility
installations", nothing seems to exist that would pennit nor prohibit
anything from being installed within these areas, including mailboxes.
Bottom line, from a Planning and Zoning perspective, relative to Giapter
244, as nothing seems to exist on this matter, 1 have nothing to enforce.
Thank you.
Jeffrey Purpura
Jackson Township Zoning Officer
95 W.Veterans Hwy. Jackson, NJ 08527
732.928,1200 ext. 1240
732.928,1397 (fax)
From: "Optimum" <kamkanis@optonline.net>
To: "Jeff Purpura" <jpurpuro@jacksontwpnj.net>
Cc: "Kenneth Pieslak" <kpieslak@jacksontwpnj.net>,
coundlmannixon@jacksontwpnj.net, "Michael Reina"
<mikerelna@jacksontwpnj.net>, councilmancaloqero@jacksontwpnj.net,
counci!manmartin@jacksontwpnj.net,
councilmanbressi@jacksontwpnj.net, annieup@jacksontwpnj.net,
"Helene Schlegel" <hschleqel@jacksontwpnj.net>
Sent: Sunday, April 23, 2017 10:38:12 AM
Subject: Re: Public property?
Hello, again!
Just wondering if these wires will be enforced like other structures on
the ROW since the homeowners do not own that land. If mailboxes have
to follow suit, then I'm sure other items would as well. If not, I can see
this opening up a huge can of worms for other structures to be placed
there.
17 of 31                                                                                                            11/2/2017, 2:46 PM
TWP000302
Zimbra                                             https://mail.jacksonnj.net/h/printmessage?id~2ffcb394-c6d8-43e7-a...
Thank you!
Sent from my iPhone
On Apr 6, 20171 at 4:41 PM, Optimum <kamkanis@optonline.net>
wrote:
Thank you for your replies and explanations. I'm not sure
where this will end up as far as preventing these divisive
boundary lines from being installed. Hopefully the tall poles
won't end up being safety hazard and damage cars and
property or hurt anyone if they fall during storms, etc.
I just can't believe these permanent structures do not fall
under a category of things that are already regulated in the
ROW.
With regards to the signage, I know there are realtors signs
in the BW3 in the ROW area.
Thanks for your time and energy as you investigate this




                                                                                              Case 3:17-cv-03226-MAS-DEA Document 55-40 Filed 09/06/19 Page 4 of 7 PageID: 1274
matter.
-Kelly Kanis
Sent from      my   iPhone
On Apr 6, 2017, at 10:03 AM, Jeff Purpura
<jpurpuro!IDjacksontwpnj.net> wrote:
Ken,
While I'm looking into what can and/or cannot be
installed within a public r.o.w., but may not be
able to find it in the land use regulations, l need
to take exception to your thought that area
between the sidewalk and slreel are owned by
the homeowner. In most, if not all, cases, the
property line ends before the sidewalk, and the
sidewalk and curb are outside the property line,
but needs to be maintained by the homeowner.
And while everyone places a mailbox within the
r.o.w., there are specific conditions that allow for
such installations, but again, won't be found in
chapter 244 (land use regs.)
I will keep you informed. Thank you.
Jeffrey Purpuro
Jackson Township Zoning Officer
95 W.Veterans Hwy. Jackson, NJ 08527
732.928.1200 ext. 1240
732.928.1397 (fax)
From: "Kenneth Pieslak"
<kpieslak@jacksontwpnj.net:>
To: "Optimum" <kamkanis@opton!ine.net>
Cc: councihndnt1ixon@jacksoritwpnj.net, 'Michael
Reina" <mikereina@jacksontwpnj.net>,
councilmancalogero@jacksontwpnj.net,
councilmanmartin@jacksontwpnj.net,
councllmanbressi@jacksontwpnj.net,
annieup@jacksontwpnj.net, "Helene Schlegel"
<hschlegel@jacksontwpnj.net>, "Jeff Purpura"
<jpurpuro@jacksontwpnj.net>
Sent: Thursday, April 6, 2017 8:58:56 AM
Subject: Re: Public property?
18 of31                                                                                             11/2/2017, 2:46 PM
TWP000303
Zimbra                                   https://mailjacksonnj.net/h/p1intmessage?id~2ffcb394-c6d8-43e7-a ..
Ms. Kanis:
My apologies as I received several emails on this
subject at the same time and thought I responded
to everyone. The Right-of-way area between the
sidewalk and the street is owned by the
homeowner and not 'public property'. It is
designated as such for the purpose of allowing
government entities, power, cable, telephone,
utility companies access to repair/install utilities ~s
needed. This concern has been looked into by
Zoning, Engineerinq and Code Enforcement. We
are .iware of the group of homes that have
installed the poles connected by the wire in
Brookwood land found there to be no violation of
any Ordinance/Law.




                                                                                              Case 3:17-cv-03226-MAS-DEA Document 55-40 Filed 09/06/19 Page 5 of 7 PageID: 1275
You are correct with signage as there is a specific
Code that prohibits most signage from being
placed in the Right-of-way.
Hopefully this answers your questions. Should you
have any further questions, please feel free to
contact me.
Kenneth J. Pies!ak
Code Compliance supervisor
Jackson
Township
95 W. Veterans Hwy., Jackson, NJ 08527
732.928.1200 ext. 1231
732.833.0603 (fax)
From: "Optimum" <kamkanis@optonline.net>
To: councilmannixon@jacksontwpnj.net, "Michael
Reina" <mikereina@jacksontwpnj.net>,
councilmancaloqero@jacksontwpnj.net,
councilmanmartin@jacksontv·.pnj.net,
councilmanbressi@jacksontwpnj.net,
annieup(mjacksontwpnj.net
Cc: "Kenneth Pieslak"
<kpie~ldk@jdcksur 1Lwpnj. r1el>
Sent: Wednesday, April 5, 2017 4:45:27 PM
Subject: Re: Public property?
Please advise as I've had no response.
Sent from my iPhone
On Apr 1, 2017, at 5:11 PM, Optimum
<kamkanis@optonline.net> wrote:
I sent this email to code. I'm not sure
why this is being allowed in areas of
JACKSON. Please advise.
19 of3 l                                                                                 11/2/2017, 2:46 PM
TWP000304
Zimbra                           https://mail.jacksonnj .net/hiprintmessage?id~2ffcb3 94-c6d8-4 3e7 -a ...
Sent from my iPhone
Begin forwarded message:
From; Optimum
<kamkanis@optonline.net>
Date: April 1, 2017 at
5:08:07 PM EDT
To:
kpieslak@jacksontwpnj.net
Subject: Public
property?
Dear Ken,
I'm not sure what is going
on in BW1, but these poles
and wires extend across
property lines and are




                                                                                             Case 3:17-cv-03226-MAS-DEA Document 55-40 Filed 09/06/19 Page 6 of 7 PageID: 1276
permanently affixed to the
public sidewalk/grassy
area.
I live in BW3 and was
always under the
impression that this area
was indeed township
property even though I had
to maintain it I'll have to
see if they are being
constructed in my
neighborhood.
It seems as if the Hacidic
famili_f;!S are grouping their
houses together for some
reason be a non-Hacidic
family was asked if they
could put poles on their
property. No one should
even be allowed to ask that
or for residents to free
pressured to allow them to
do so. If this is a cullurc1I ur
religious symbol, it creates
a VERY divided community
with physical boundaries of
separatinn.
Just like the Jim Crow laws
labeling "white or black
fountains", this is a sign
that "Hacidics only" are
welcome. In addition, it is
NOT separation of church
and state with this crossing
property lines and on the
public areas of the
sidewalk. I didn't even
think realtor "for sale" signs
were allowed in this strip.
I'm not sure why this is
allowed, but if it is, please
direct me to the ordinance
that states that permanent
structures on this public
strip are dllowed. I always
20 of31                                                                               11/2/2017, 2:46 P'.V!
TWP000305
Zimbra                                                                         https ://mail.jacksonnj .net/h/printmessage?id~2ffcb3 94-c6d8-43 e7 -a...
thou!=)ht a fence, border,
lights, or flag poles would
look nice there, so I look
forward to constructing
some soon since it seems
to be allowed.
Things like this are
definitely changing the
landscape of Jackson.
Sincerely,
Kelly Kanis
<!MG_4523.JPG>
<IMG_4524JPG>
Sent from my iPhone
Re: Public property?




                                                                                             Case 3:17-cv-03226-MAS-DEA Document 55-40 Filed 09/06/19 Page 7 of 7 PageID: 1277
From : Ann Marie Eden <clerk@jacksontwpnj.net>                                                        Tue, May 09, 2017 08:43 AM
Subject : Re: Public property?
To : Barry Calogero <coundlmancalogero@jacksontwpnj.net>
Thanks!
----- Original Message
From: "Bo.rr.y Cc::logcro" <councilmancalogero0jacksontwpnj .net>
To: "Ann Marie Eden" <clerk@JacksDntwpnj.net>
Sent: Monday, May 8, 2017 4:25:14 PM
Subject: F-Nd: Fwd: Public property?
OPRA request
----- FuLW~rded Message-----
From: Opti~um <kamkanis@optonline.net>
'T'n '. r.rnmr.i l rnrmnixon~j acksontwpnj . net, Michael Reina <mikereina@j a:::ksor_twpnj . net>,
councilmanbressi@j acksontwpnj . net, councilmancalogero@j acksontwpnj . net,
councilmanxnartin@ja:::ksontwpnj.net, annieupi~jacksontwpnj .net
Sent: Tue, 25 Apr 2017 17:50:41 -0400 (EDT)
Subject: Fwd: Publi2 prcperty?
Thank you! This is ;i-reat news. Hopefully all requests to construct these poles will be denied.
Kelly Kanis
Sent from my iPhone
Begin forwarded message:
> Fron: Optimum <kamkanis@optonline.net>
> Date; April 25, 2017 at 5:48:41 PM EDT
21 of31                                                                                                                             11/2/2017, 2:46 PM
TWP000306
